Citation Nr: 0940393	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1940 to October 
1945 and from September 1950 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision, 
in pertinent part, denied the Veteran's claim of entitlement 
to an increased evaluation, in excess of 30 percent, for 
bilateral hearing loss.  The Board notes that this matter was 
remanded to the RO for further development, to specifically 
include an audiological examination, by a May 2009 Board 
decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss disability is manifested by Level 
VIII hearing acuity in the right ear and Level V hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in November 2005, prior to 
adjudication, which informed him of the requirements needed 
to establish a claim of entitlement to an increased 
evaluation.  In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain. Additional medical 
records were subsequently added to the claims file.

The Veteran also was informed in a March 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter further 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the disability has on employment.  The Board 
observes that the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria.  
Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 
(Fed. Cir., Sep. 4, 2009).   As such, the Board finds that 
the duty to notify has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of treatment reported by the Veteran, including records of 
private medical treatment and VA medical center (VAMC) 
records.   

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In 
September 2000 and  December 2005, the Veteran received 
audiological examinations.

The Board notes that this case was remanded for the provision 
of an additional VA audiological examination.  The Veteran 
was afforded this examination, with a concurrent review of 
his claims file, in August 2009.  The Appeals Management 
Center (AMC) readjudicated the claim in a September 2009 
supplemental statement of the case (SSOC).  Thus, the Board 
finds that all actions and development directed in the remand 
have been completed in full.  Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  

The Board also concludes that all available evidence 
pertinent to the claim has been obtained and there is 
sufficient medical evidence on file in order to make a 
decision.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA. See 38 C.F.R. § 
3.103 (2008).

Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran was granted service connection for bilateral 
hearing loss in a June 1967 rating decision, and assigned a 
zero (0) percent disability evaluation under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  This rating was subsequently 
increased to 30 percent effective August 23, 2000.  In 
October 2005, the Veteran submitted a claim for an increased 
evaluation and contended that the 30 percent disability 
rating did not accurately reflect the severity of his 
bilateral hearing loss.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that a 
rating in excess of 30 percent disability evaluation is not 
warranted for the Veteran's bilateral hearing loss.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  Tables VI and VII as set forth 
in § 4.85(h) are used to calculate the rating to be assigned.  
In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h).

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral; that 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(b).

In the present appeal, an August 2009 VA audiological 
evaluation revealed the Veteran's puretone thresholds for the 
right ear, in decibels, were: 65 at 1000 Hz, 80 at 2000 Hz, 
85 at 3000 Hz, and 95 at 4000 Hz.  The puretone threshold 
average was 81.  Puretone thresholds for the left ear, in 
decibels, were: 55 at 1000 Hz, 65 at 2000 Hz, 65 at 3000 Hz, 
and 65 at 4000 Hz.  The puretone threshold average was 62.

Speech recognition was 52 percent (at 90 decibels) in the 
right ear and 72 percent (at 88 decibels) in the left ear.

The provisions of 38 C.F.R. § 4.86, which provide an 
alternative means of rating hearing loss if there is evidence 
of exceptional patterns of hearing impairment, are applicable 
here based on the objective puretone threshold results.  
Table VI's designations for hearing impairment result in the 
higher numerals for application:  
the puretone threshold average of 81 and speech 
discrimination of 52 percent in the right ear equate to level 
VIII on Table VI (only level VII on Table VIa); the puretone 
threshold average of 62 and speech discrimination of 72 
percent in the left ear equate to level V on Table VI  (only 
level IV on Table VIa).  Applying the resulting higher 
numerals (level VIII hearing in the right ear (the poorer 
ear) and level V in the left ear (the better ear)) to Table 
VII indicates a 30 percent evaluation.

A VA outpatient treatment record dated May 20, 2009, just 
three months prior to the above-detailed examination, shows 
that the Veteran reported difficulty hearing and 
understanding speech even with the assistance of hearing 
aids.  Audiological tests were performed and the Veteran's 
speech recognition levels were noted at 36 percent in each 
ear; puretone thresholds were not recorded.

In an October 2009 brief, the Veteran's representative 
alleged that the disparity between the speech recognition 
levels recorded in May 2009 and levels recorded in August 
2009 indicates that the August examination was deficient and 
the Veteran is entitled to an increased evaluation.

Although the Veteran's representative is correct that these 
two evaluations appear to show a disparity, the Board notes 
that the respective examiners used materially different 
testing procedures and the May 2009 results are not adequate 
for rating purposes.  Specifically, 38 C.F.R. § 4.85(a) 
states that only qualified audiologists may perform 
compensation and pension examinations - the May 2009 
evaluation was performed by an audiology trainee.  Further, 
the law specifies that the Maryland CNC test should be used 
to determine the level of speech discrimination - the May 
2009 audiology trainee utilized a NU-6 opposite ear masking 
test.

The Veteran's representative also stated in the October 2009 
brief that other prior recorded speech recognition levels 
were lower than the most recent scores, especially when 
compared to average decibel loss, and alleged these prior 
recorded levels also indicated deficiency of the August 2009 
examination.  The claims file reflects 4 prior (to the May 
and August 2009 examinations discussed above) evaluations of 
the Veteran's speech recognition:

?	In December 2005, speech recognition was 64 percent in 

